      Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 1 of 12




                    IN UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

Darrius Key,                                 Case No.:

               Plaintiff,

      vs.                                    COMPLAINT


Experian Information Solutions, Inc.,        JURY TRIAL DEMAND
an Ohio corporation,
Equifax Information Services, LLC,
a Georgia limited liability, and
Diversified Adjustment Service, Inc.,
a foreign corporation,

               Defendants.



      NOW COMES THE PLAINTIFF, DARRIUS KEY, BY AND THROUGH

COUNSEL, DANIEL BRENNAN, ESQ., and for his Complaint against

Defendants, pleads as follows:

                                 JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
  Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 2 of 12




                                  VENUE

3. The transactions and occurrences which give rise to this action occurred in

   the City of Conyers, Rockdale County, Georgia.

4. Venue is proper in the Northern District of Georgia, Atlanta Division.

                                 PARTIES

5. Plaintiff is a natural person residing in City of Conyers, Rockdale County,

   Georgia.

6. The Defendants to this lawsuit are:

      a. Experian Information Solutions, Inc. (“Experian”) is an Ohio

         corporation that conducts business in the state of Georgia;

      b. Equifax Information Services, LLC (“Equifax”) is a foreign limited

         liability company that conducts business in the state of Georgia;

      c. Diversified Adjustment Service, Inc., (“Diversified”) is a foreign

         corporation that conducts business in the state of Georgia.

                      GENERAL ALLEGATIONS

7. Diversified is reporting its Collection Item (“Errant Collection Item”) as

   open with a balance of $1,675.00 with original creditor as Sprint.

8. This information is false as the account reflected by the Errant Collection

   Item was discharged in Plaintiff’s Chapter 13 Bankruptcy.
  Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 3 of 12




9. On February 8, 2014, Plaintiff filed for Chapter 13 Bankruptcy in the United

   States Bankruptcy Court for the District of Georgia Atlanta Division (“the

   Court”).

10.On June 27, 2019, Plaintiff received an Order of Discharge and an Order

   Approving Account, Discharging Chapter 13 Trustee and Closing Estate.

11.The Chapter 13 Trustee’s accounting showed Sprint Corp filed an unsecured

   claim in the amount of $1,102.93 and received a payment of $49.05 in

   Plaintiff’s Chapter 13 case.

12.On October 8, 2020, Plaintiff obtained his Equifax credit disclosure and

   noticed the Errant Collection Item reporting as open with a balance of

   $1,675.

13.On September 28, 2020, Plaintiff obtained his Experian credit disclosure and

   noticed the Errant Collection Item reporting as open with a balance of $0.00.

14.On or about November 30, 2020, Plaintiff submitted a letter to Equifax and

   Experian, (the “CRAs”) disputing the Errant Collection Item. In his dispute

   letter, Plaintiff explained that the debt owed to Sprint is false because it was

   included in his Chapter 13 Bankruptcy case and that the Errant Collection

   Item was later discharged. He attached the Chapter 13 Standing Trustee’s

   Final Report and Account and the Order Approving Account, Discharging

   Chapter 13 Trustee and Closing Estate confirming same. Accordingly,
   Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 4 of 12




   Plaintiff asked the CRAs to remove the Errant Collection Item from his

   credit disclosures.

15.The CRAs forwarded Plaintiff’s consumer dispute to Diversified.

16.In response to Plaintiff’s dispute, Diversified incorrectly verified to the

   CRAs that its reporting of the Errant Collection Item was accurate.

17.On January 14, 2021, Plaintiff obtained his Equifax credit disclosure, which

   showed that Equifax and Diversified failed and/or refused to remove the

   Errant Collection Item from his credit disclosure.

18.On January 8, 2021, Plaintiff obtained his Experian credit disclosure, which

   showed that Experian and Diversified failed or refused to remove the Errant

   Collection Item from his credit disclosure.

19.The Errant Collection Item is reporting incorrectly. Its false and misleading

   to any user of the credit report who reviews it.

20.The Errant Collection Item, reporting a balance that has been discharged in

   bankruptcy, uses more of the Plaintiff’s credit utilization and thus, drives his

   credit score down. A lower credit score makes it harder to obtain

   employment, housing, or credit. Hence, the Errant Collection Item is

   causing the Plaintiff significant credit damage and hampers his ability to

   obtain credit.
    Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 5 of 12




 21.As a direct and proximate cause of Defendants’ negligent and/or willful

    failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

    et seq., Plaintiff has suffered credit and emotional damages. Plaintiff has

    also experienced undue stress and anxiety due to Defendants’ failure to

    correct the errors in his credit file or improve his financial situation by

    obtaining new or more favorable credit terms as a result of Defendants’

    violations of the FCRA.

                                    COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                     DIVERSIFIED

 22. Plaintiff realleges the above paragraphs as if recited verbatim.

 23.After being informed by the CRAs of Plaintiff’s consumer dispute of the

    Errant Collection Item, Diversified negligently failed to conduct a proper

    investigation of Plaintiff’s dispute as required by 15 USC 1681s-2(b).

 24.Diversified negligently failed to review all relevant information available to

    it and provided by the CRAs in conducting its reinvestigation as required by

    15 USC 1681s-2(b). Specifically, it failed to direct the CRAs to remove the

    Errant Collection Item from his credit disclosure.

 25.The Errant Collection Item is inaccurate and is creating a misleading

    impression on Plaintiff’s consumer credit file with the CRAs to which it is

    reporting such Collection Item.
      Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 6 of 12




   26.As a direct and proximate cause of Diversified’ s negligent failure to

      perform its duties under the FCRA, Plaintiff has suffered damages, mental

      anguish, suffering, humiliation, and embarrassment.

   27.Diversified is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

   28.Plaintiff has a private right of action to assert claims against Diversified

      arising under 15 USC 1681s-2(b).

   WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment

against Diversified for damages, costs, interest, and attorneys’ fees.

                                     COUNT II

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                      DIVERSIFIED

   29. Plaintiff realleges the above paragraphs as if recited verbatim.

   30.After being informed by the CRAs that Plaintiff disputed the accuracy of the

      information it was providing, Diversified willfully failed to conduct a proper

      reinvestigation of Plaintiff’s dispute.

   31.Diversified willfully failed to review all relevant information available to it

      and provided by the CRAs as required by 15 USC 1681s-2(b).
      Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 7 of 12




   32.As a direct and proximate cause of Diversified’ s willful failure to perform

      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   33.Diversified is liable to Plaintiff for either statutory damages or actual

      damages he has sustained by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact, together with an award of

      punitive damages in the amount to be determined by the trier of fact, as well

      as for reasonable attorneys’ fees that he may recover pursuant to 15 USC

      1681n.

   WHEREFORE, PLAINTIFF PRAYS that this court grant him a judgment

against Diversified for the greater of statutory or actual damages, plus punitive

damages, along with costs, interest, and attorneys’ fees.

                                    COUNT III

  NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EXPERIAN

   34.Plaintiff realleges the above paragraphs as if recited verbatim.

   35.Defendant Experian prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.
      Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 8 of 12




   36.Such reports contained information about Plaintiff that was errant, misleading,

      and inaccurate.

   37.Experian negligently failed to maintain and/or follow reasonable procedures

      to assure maximum possible accuracy of the information it reported to one or

      more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   38. After receiving Plaintiff’s consumer dispute to the Errant Collection Item,

      Experian negligently failed to conduct a reasonable reinvestigation as required

      by 15 U.S.C. 1681i.

   39.As a direct and proximate cause of Experian’s negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   40.Experian is liable to Plaintiff by reason of its violation of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681o.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Experian for actual damages, costs, interest, and attorneys’ fees.

                                    COUNT IV

   WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                      BY EXPERIAN

   41.Plaintiff realleges the above paragraphs as if recited verbatim.
      Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 9 of 12




   42.Defendant Experian prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   43.Such reports contained information about Plaintiff that was errant, misleading,

      and inaccurate.

   44.Experian willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   45. After receiving Plaintiff’s consumer dispute to the Errant Collection Item,

      Experian willfully failed to conduct a reasonable reinvestigation as required

      by 15 U.S.C. 1681i.

   46.As a direct and proximate cause of Experian’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   47.Experian is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Experian for the greater of statutory or actual damages, plus punitive

damages along with costs, interest, and reasonable attorneys’ fees.
  Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 10 of 12




                                 COUNT V

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

48.Plaintiff realleges the above paragraphs as if recited verbatim.

49.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

50.Such reports contained information about Plaintiff that was errant, misleading,

   and inaccurate.

51.Equifax negligently failed to maintain and/or follow reasonable procedures to

   assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

52. After receiving Plaintiff’s consumer dispute to the Errant Collection Item,

   Equifax negligently failed to conduct a reasonable reinvestigation as required

   by 15 U.S.C. 1681i.

53.As a direct and proximate cause of Equifax’s negligent failure to perform its

   duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

54.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier of fact together with his reasonable

   attorneys’ fees pursuant to 15 USC 1681o.
     Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 11 of 12




      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.

                                    COUNT VI

    WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   55.Plaintiff realleges the above paragraphs as if recited verbatim.

   56.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   57.Such reports contained information about Plaintiff that was errant, misleading,

      and inaccurate.

   58.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the information that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   59. After receiving Plaintiff’s consumer dispute to the Errant Collection Item,

      Equifax willfully failed to conduct a reasonable reinvestigation as required by

      15 U.S.C. 1681i.

   60.As a direct and proximate cause of Equifax’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.
     Case 1:21-cv-01010-SCJ-JSA Document 1 Filed 03/11/21 Page 12 of 12




   61.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with his reasonable

      attorneys’ fees pursuant to 15 USC 1681n.

      WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Equifax for the greater of statutory or actual damages, plus punitive damages

along with costs, interest, and reasonable attorneys’ fees.




                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.




DATED: March 11, 2021

                                              By: /s/ Daniel Brennan
                                              Daniel Brennan, Esq.
                                              Credit Repair Lawyers of America
                                              GA Bar Number 271142
                                              22142 West Nine Mile Road
                                              Southfield, MI 48033
                                              Telephone: (404) 591-6680
                                              E-Mail: daniel@crlam.com
                                              Attorneys for Plaintiff
